 

April 26, 2005

 

 

Mr. Bob Dimond

17595 Belfast Cove

Eden Prarie, MN 55347

 

 

Dear Bob:

 

This letter confirms our offer of employment made to you for the position of
Chief Financial Officer reporting to Perry Odak, CEO. Your base pay will be
$290,000, payable bi-weekly at the rate of $11,153.85. You will also have the
opportunity to receive a targeted bonus of 50% of your annual salary under the
terms of the Wild Oats Markets, Inc. Home Office Incentive Plan. The bonus
program is based on achieving company performance and individual performance
objectives. In addition, subject to your continuing to be employed with the
Company, you will receive a guaranteed bonus of $36,250, payable within 30 days
after year-end earnings release, for the first year only of your employment. If
you receive an additional bonus under the Home Office Incentive Plan, the amount
of your guaranteed bonus will be deducted from the additional bonus received.

 

We are extremely excited to have you join the Wild Oats Markets team. The
education and work experience background you will bring to the position will
help us to obtain goals we have set as a growing organization.

 

As an inducement to have you accept our offer of employment, the Company will
establish an incentive stock option plan in your name and will make you a grant
of 100,000 incentive and nonqualified (based upon applicable tax laws) stock
options for shares of Wild Oats Markets common stock. The strike price will be
equal to the market value of Wild Oats Markets common stock on your start date.

 

You will be eligible for 20 days accrued vacation for each year of employment.
You have specifically requested time off from July 8th to JuIy 23rd, which will
be honored as part of your vacation time.

 

Wild Oats Markets, Inc. will reimburse you for approved relocation expenses up
to $75,000, plus gross-up for taxes, in addition to four months temporary living
which includes the movement of household goods. For relocation policy guidance,
please contact Danielle Boyd at 720-562-4694. Wild Oats Markets, Inc. has
contracted with Relo Direct, Inc. as our third party administrator for all
relocations. The following terms and conditions apply to reimbursement for
relocation expenses:

 1. You must provide paid receipts or a direct invoice (moving company) showing
    the expenses incurred to obtain reimbursement.
 2. You understand that if you are terminated for cause or voluntarily terminate
    your employment with Wild Oats Markets, Inc. within one year from the date
    you commenced working (as opposed to your Hire date), then you will
    reimburse Wild Oats Markets, Inc. in full for the moving expenses provided
    to you.

Upon the start of your employment, you will be scheduled to meet with your
supervisor to complete the new hire forms. Since the law now requires us to
verify your authority to work in the United States, be

--------------------------------------------------------------------------------

Bob Dimond

April 26, 2005

Page 2

 

sure to bring documentation that will permit Wild Oats Markets to verify your
eligibility. Most common documents provided are Drivers License, State Birth
Certificates or Passport and Social Security Card.

 

Later in the month, you will attend Wild Oats Markets' orientation, which offers
a more in-depth exploration of the origination of Wild Oats Markets, logistics,
and a tour of the facilities.

 

The terms of this letter do not imply employment for a specific period. Your
employment is at will; which means that either you or the Company can terminate
your employment at any time, with or without cause.

 

In addition, you and the Company will enter into a Severance Agreement, in form
and substance substantially similar to that attached to this letter as
Attachment 1, that will provide for the lump sum payment of two times your
annual compensation, continuation of benefits and payment of your average bonus
in the event that your employment is terminated in conjunction with a Change in
Control, as defined in the attachment, in the Company.

 

If your employment is terminated by the Company without Cause (which is defined
on Attachment 2 to this letter) during the first 18 months thereof (which shall
not be extended by any renewal of this Agreement), you shall be entitled to
receive your then effective Base Salary for a 12-month period. After 18 months
of employment, the severance payment is reduced as follows:

 * 19 months of employment = 11months severance
 * 20 months of employment = 10 months severance
 * 21 months of employment = 9 months severance
 * 22 months of employment = 8 months severance
 * 23 months of employment = 7 months severance
 * 24 months of employment = 6 months severance

 

After 24 months of employment the severance stays at 6 months of severance. This
severance is not in addition to and will not be payable in the event of any
payment of severance under the terms of the Severance Agreement.

All severance amounts shall be payable in equal biweekly installments, subject
to all applicable deductions, in accordance with the Company's normal payroll
schedule. Notwithstanding anything to the contrary herein, no renewal of the
term of Executive's employment shall increase the number of months of severance
to which the Executive may be entitled.

Except as expressly set forth in this letter or in any other agreements, such as
the Severance Agreement, entered into between you and the Company, all
compensation and other benefits shall cease to accrue upon termination of your
employment. Upon termination of your employment for any reason, you shall be
deemed to have resigned from all offices and directorships, if any, then held
with the Company or any of its subsidiaries or other affiliates.

 

--------------------------------------------------------------------------------

Bob Dimond

April 26, 2005

Page 3

 

 

Formally your official start date will be April 28, 2005.

 

Congratulations and welcome to Wild Oats Markets.

 

Sincerely,

 

 

 

/s/ Peter Williams

 

Peter Williams

Vice President of Human Resources

 

 

I have read the letter completely & understand and agree to the terms. I
understand I am an "at will" employee.

 

 

/s/ Robert B. Dimond     4/26/05

NAME                            DATE

 

 

 

**Please make a copy for your records and return the original to the attention
of the Compensation Department.

 

 

Attachments (2)

 

 

 

 

 

 

 

 

 

 

 

 

 